 



Exhibit 10.21

 

Execution Version

 

TERMINATION OF LEASE

 

THIS TERMINATION OF LEASE (this “Agreement”) is made as of the 31st day of
December, 2017, by and between ONE HUDSON YARDS OWNER LLC, a Delaware limited
liability company (“Landlord”), having an office at c/o Related Companies, 60
Columbus Circle, New York, New York 10023, and INTERCEPT PHARMACEUTICALS, INC.,
a Delaware corporation (“Tenant”), having an office at 10 Hudson Yards, 37th
Floor, New York, NY 10001.

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant entered into a Lease dated as of December 7, 2016
(the “Lease”), covering premises consisting of the entire 23rd through 25th
floors of the building commonly known as 55 Hudson Yards, New York, New York
(the “Building”) and being more particularly described in the Lease (the
“Premises”);

 

WHEREAS, Tenant has requested that the Lease be terminated;

 

WHEREAS, Tenant’s remaining obligations to Landlord under the Lease for the
remainder of the term thereof are herein collectively referred to as the
“Obligations”; and

 

WHEREAS, Landlord has agreed to Tenant’s request to terminate the Lease as of
December 31, 2017 (the “Termination Date”), in consideration of Landlord’s
receipt of the Termination Fee and the other covenants contained herein, which
all of the parties hereto agree constitutes fair consideration for the
transactions hereunder.

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and other good and valuable consideration received, Landlord and Tenant
agree as follows (all capitalized terms used, but not defined herein, shall have
the meanings assigned to them in the Lease):

 

1. Termination of Lease. (a) Landlord and Tenant hereby agree that, effective as
of the Termination Date, the Lease and the term thereof shall terminate and
expire, and Tenant’s estate in and right of possession to the Premises shall
terminate and be wholly extinguished, as if said Termination Date was originally
set forth in the Lease as the expiration date thereunder. Effective as of the
Termination Date, neither Landlord nor Tenant shall have any further rights or
obligations under the Lease, except as provided in this Agreement. Effective as
of the Termination Date, Landlord and Tenant for themselves and their
predecessors-in-interest, successors and assigns, do hereby release and forever
discharge each other, their successors and assigns, from all actions, causes of
action, sums of money, covenants, agreements, promises, damages, judgments,
claims and demands whatsoever in law or in equity which each against the other
ever had, now has, or which they or their respective predecessors, successors or
assigns hereafter may have, upon or by reason of any matter, cause or thing
whatsoever from the beginning of the world through the Termination Date arising
out of or in connection with the Lease or the Premises, or the Building;
provided that (A) neither party shall be released from any of its obligations
under this Agreement (and this Agreement shall survive the termination of the
Lease), (B) neither Landlord or Tenant shall be released from any
indemnification obligations that accrued under the Lease prior to the
Termination Date and (C) the provisions of Section 8.13 and Section 8.21 of the
Lease shall survive the termination of the Lease. Effective as of the
Termination Date, Landlord shall be entitled to lease the Premises to any person
or entity, or take any other action with respect thereto, free from any claim of
Tenant or any person or entity claiming through Tenant.

 



   

 

 

(b) On or prior to the Termination Date, Tenant agrees to surrender unto
Landlord and its successors and assigns, and Landlord agrees to accept, the
Premises in its “as is” condition.

 

(c) In consideration of this Agreement and the termination of the Lease, Tenant
agrees to permit the letter of credit in the amount of $8,698,662.00 issued by
Citibank, N.A. (the “Letter of Credit”) which Letter of Credit Landlord is
presently holding as security under the Lease, to be drawn down for the payment
of the following sums: (i) $7,800,000.00 (the “Termination Fee”) to be drawn
down and paid to Landlord in consideration of the termination of the Lease and
the other transactions contemplated by this Agreement; and (ii) $898,662.00,
representing the balance of the proceeds of the Letter of Credit shall be paid
to Tenant. Tenant hereby authorizes Landlord to draw on the Letter of Credit and
the entire proceeds of the Letter of Credit (the “Proceeds”) and Landlord agrees
to deliver Tenant’s share of the Proceeds described in clause (ii) above to
Tenant’s bank account within three (3) Business Days of Landlord’s receipt of
the entire Proceeds in accordance with Tenant’s wire instructions attached
hereto as Exhibit A. Except as otherwise set forth in this Agreement, it is
agreed that in no event shall Tenant at any time be entitled to receive any
other sums from Landlord in connection with the Lease, including, without
limitation, all or any portion of the Work Allowance or any reimbursement of any
amounts previously paid by Tenant to Landlord in connection with the
construction of the Terrace Space. Contemporaneously herewith, Landlord shall
deliver a sight draft to the issuer of the Letter of Credit in order to obtain
payment of the Proceeds, which sight draft shall provide for the Proceeds to be
paid to Landlord’s bank account, as designated by Landlord. Tenant hereby agrees
to cooperate with Landlord and execute any and all documents required by the
issuing bank in order to facilitate Landlord’s efforts to draw down on the
Proceeds of the Letter of Credit. The effectiveness of the surrender and
termination provided for in this Agreement is subject to, and conditioned upon,
Landlord’s receipt of the Termination Fee in accordance with the terms hereof.
If Landlord does not receive the Termination Fee in accordance with the terms
hereof, then the termination of the Lease shall automatically be null and void
and of no further force or effect and the Lease shall continue in full force and
effect as if this Agreement had never been entered into.

 

(d) Tenant shall be responsible for, and shall indemnify Landlord for, any and
all transfer taxes, sales taxes or other taxes or similar charges imposed by any
federal, state or local governmental authority or under any Law arising from or
relating to this Agreement, the Termination Fee or any of the other transactions
hereunder. Tenant will execute and deliver to Landlord a New York State Form TP
584 and a New York City Form RPT.

 

(e) Landlord and Tenant agree that the disgorgement of any portion of the
Termination Fee or the avoidance in whole or in part of this Agreement, under
any applicable law, including, but not limited to, chapter 5 of title 11 of the
United States Code (the "Bankruptcy Code"), shall be considered a breach of this
Agreement by Tenant and shall entitle Landlord to seek the full amount of the
Obligations and any other damages to which Landlord is entitled under the Lease
from Tenant resulting from the breach of this Agreement.

 



 2 

 

 

2. No Encumbered Property. (a) Tenant represents and warrants to Landlord that
(a) neither the Lease, the Letter of Credit, the Premises nor any Tenant’s
Property have been or will be mortgaged, pledged or otherwise encumbered in any
way whatsoever, (b) Tenant is the holder of the entire lessee’s interest in and
to the Lease and Tenant has not assigned or otherwise transferred the same and
Tenant has the right to surrender all of the same, and (c) Tenant has the full
right, power and authority to enter into this Agreement without the consent of
any person or entity.

 

(b) Landlord represents and warrants to Tenant that (a) Landlord is the holder
of the entire lessor’s interest in and to the Lease and Landlord has not
assigned or otherwise transferred the same, and (b) Landlord has the full right,
power and authority to enter into this Agreement without the consent of any
person or entity (including, without limitation the holder of any mortgage
encumbering the Landlord’s interest in the Building or any other senior
encumbrance).

 

(c) In addition to any other rights which the parties may have under the Lease,
or at law or in equity, and not as a limitation therefore, Landlord and Tenant
agree to indemnify and hold the other harmless from any loss or damage arising
directly from the breach of the foregoing warranties and representations.

 

3. Sublets, Licenses, and Occupancy. Tenant represents and warrants to Landlord
that neither the Premises nor any portion thereof has been sublet, licensed nor
has any person or entity been granted any right to occupy the same.

 

4. Access. Notwithstanding anything to the contrary contained in the Lease, from
and after the execution hereof, Landlord shall have the right, at any time, to
enter upon and access the Premises in order to show the same to prospective
tenants, purchasers or lenders.

 

5. Brokers. Landlord and Tenant represent and warrant that they have not dealt
with any real estate agent or broker in connection with the negotiation,
execution or delivery of this Agreement other than CBRE, Inc. (representing
Landlord) (“Landlord’s Broker”) and Newmark & Company Real Estate, Inc., d/b/a
Newmark Grubb Knight Frank (representing Tenant) (“Tenant’s Broker”). Tenant
shall defend, indemnify and hold Landlord harmless from and against any claims
or demands for any commissions, finder's fees and/or other compensation (other
than with respect to Landlord’s Broker) arising out of any breach of the
foregoing. Landlord shall defend, indemnify and hold Tenant harmless from and
against any claims or demands for any commissions, finder's fees and/or other
compensation (other than with respect to Tenant’s Broker) arising out of any
breach of the foregoing. Tenant shall enter into a separate agreement with
Tenant’s Broker which provides that, if this Agreement is executed and delivered
by both Landlord and Tenant, Tenant shall pay to Tenant’s Broker any commission
that Tenant’s Broker may be entitled to under such separate agreement (if any),
in accordance with the terms and conditions of such agreement.

 



 3 

 

 

6. Entire Agreement; Modifications; Invalidity; Counterparts. This Agreement
contains the entire understanding of the parties with respect to the subject
matters covered hereby and may be modified only by a written instrument executed
by the parties hereto. Landlord and Tenant intend that, to the maximum extent
legally possible, the invalidity or unenforceability of any provision of this
Agreement will not affect any of the other provisions hereof. This Agreement may
be executed in multiple counterparts, each of which shall constitute an
original, even where such executed counterpart is delivered via facsimile or
Portable Document Format, but all of which, when taken together, shall
constitute one and the same instrument.

 

7. Binding Effect; Governing Law; Notices. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Agreement shall be governed by the laws of the State of New
York (without giving effect to conflict of laws principles thereof). Any
notices, demands or other correspondence to be sent hereunder shall be given in
accordance with Section 8.01 of the Lease.

 

8. Time of the Essence. Time shall be of the essence with respect to all dates
contained herein.

 

9. Survival. The representations, warranties, covenants, liabilities,
indemnities and other obligations of each party contained in or arising under
this Agreement shall survive the termination of the Lease.

 

10. Further Assurances. Each party agrees that it shall promptly execute and
deliver to the other party such other instruments as the other party shall
reasonably request in order to further evidence or effectuate the agreements
hereunder.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 4 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Agreement
effective as of December 31, 2017.

 

  ONE HUDSON YARDS OWNER LLC           By: /s/ Andrew Rosen     Name: Andrew
Rosen     Title: Authorized Signatory                   INTERCEPT
PHARMACEUTICALS, INC.           By: /s/ Jerome Durso     Name: Jerome Durso    
Title: C.O.O.

  

 



 

[Signature Page to 55 HY Lease Termination Agreement]

 

 

 

 

 

 



 

 

 

 